Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION 
					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12 and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “derivable” of claims 1 and 15 is indefinite.  With respect to “obtainable” (in this case derivable),  see Atlantic Thermoplastics Co. Inc. v Faytex Corp. 23 USPQ 2nd 1481 (footnote 6 on page 1486), Ex parte Tanksley 26 USPQ 2nd 1389, and Purdue Research v Watson 1959 CD 124 (Dist. Ct.) affirmed by CCPA 120 USPQ 521. It is unclear what is encompassed by “obtainable”.  One does not exactly and precisely know what a given polymer is particularly considering the lack of recitation of a myriad of parameters which affect the polymer identity.   Thus, the examiner suggests “derived” instead.

Also, the recited steps b, c and d is confusing since the recited “method comprising steps” would encompass any sequence.  For example, the sequence would encompass “b, c and d” or “c, b and d” or “d, b and c” or “d, c and b” which would different products.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Claim 12 recites that the blocking agent is operable to react with hydroxyl groups, but none of the components including the acid functional polyester imide polymer recited in claim 11 recites a positive presence of the hydroxyl groups and thus it is unclear how the blocking agent modify the polyester imide polymer or which component would comprise the hydroxyl groups for the reaction.  
Other claims depend from the indefinite claim would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 8-10, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/067388 in view of Gabutti (US 4,861,861). 
WO’388 teaches a food and/or beverage container and monoblock aerosol can coated with a polyester-imide copolymer in abstract and [003], [014-016] and [029].  036
WO’388 teaches that coating compositions are free of BPA, BADGE and BFDGE in [0082-0083].
WO’388 teaches coatings comprising the instant amount of a titanium-containing catalyst in [066, 068 and 073] and crosslinkers such as amino crosslinker or phenolic crosslinker which would meet the instant crosslinker reactive with an acid group in [076].
WO’388 further teaches a powder coating in [035].  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The instant invention further recites a polyesterimide having an acid number of >10 mg KOH/g over WO’388.
Gabutti teaches a coating utilizing a polyesterimide having an acid number of 52 mg KOH/g and a powder coating composition comprising the instant ratio of polyesterimide and triglycidyl isocyanate (crosslinker) and a coated aluminum sheet in example 3.1 as discussed in the previous office action.  The polyesterimide would comprise cyclic imide unis as taught by the formula I at col. 1
 and crosslinker taught by Gabutti for (powder) coating the food and/or beverage container and monoblock aerosol can taught by WO’388 since WO’388 teaches the food and/or beverage container and monoblock aerosol can coated with a polyester-imide copolymer and a crosslinker and since a coating utilizing the polyesterimide having the instant acid number and the crosslinker is well-known as taught by Gabutti and since Gabutti teaches utilization of a polymer and a crosslinker encompassing the instant ratio as discussed above absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/067388 in view of Gabutti (US 4,861,861) as applied to claims 1-5, 8-10, 15-19 and 21-23 above, and further in view of WO 2008/135209 A1 or Saito et al (US 2008/0081196 A1).  
The instant claim further recites hydroxyalkylamide and carbodiimide as the crosslinkers over WO’388.
WO’209 teaches pre-coated metals at page 2, line 5 and that the resin includes polyester-polyimide having an acid number of 20-120 mg KOH/g and a Tg of 20-80oC 
Saito et al teach and equate amino crosslinkers taught by WO’388 and carbodiimide resin in [0043-0046].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known functionally equivalent crosslinkers such as hydroxyalkylamide of WO’209 and/or the carbodiimide resin of Saito et al in WO’388 absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-5, 8-10, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO/2014/096088 A2 in view of Gabutti (US 4,861,861)
WO teaches an aluminum tube comprising a monoblock aerosol can coated with a polyester-imide copolymer at page 19 and at page 25 in which the instant amounts of a crosslinker and TYZOR TnBT (Tetra n butyl titanate, see page 23) are taught.  PEI 3 taught at page 2 has an acid value of 8.1 mg KOH/g.
WO teaches that coating compositions are free of BPA, BADGE and BFDGE at page 18.
 a polyesterimide having an acid number of >10 mg KOH/g over WO.
A metal substrate such as aluminum sheet coated with a polyesterimide having an acid number of >10 mg KOH/g is known in the art.
Gabutti teaches a polyesterimide having an acid number of 52 mg KOH/g obtained by further addition of trimellitic anhydride in example 1.1.  The polyesterimide would comprise cyclic imide unis as taught by the formula I at col. 1.  Gabutti teaches a powder coating composition comprising the instant ratio of polyesterimide and triglycidyl isocyanate and a coated aluminum sheet in example 3.1.  Gabutti further teaches that the acid number includes 10 to 200 at col. 5, lines 8-9.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known polyesterimide having an acid number of >10 mg KOH/g taught by Gabutti teaches in WO since both Gabutti and WO teach a metal substrate coated with a crosslinked polyesterimide and since a higher acid number would be expected to yield a higher crosslinking density having improved physical/mechanical properties absent any criticality of the acid number and a powder coating  which does not utilize harmful organic solvents (VOC) is one of well-known coating methods as taught by Gabutti.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
acid number in this case), the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO/2014/096088 A2 in view of Gabutti (US 4,861,861) as applied to claims 1-5, 8-10, 15-19 and 21-23 above, and further in view of  WO 2008/135209 A1 or Saito et al (US 2008/0081196 A1).  
The instant claim further recites hydroxyalkylamide and carbodiimide as the crosslinkers over WO’088 and Gabutti.
WO’209 teaches pre-coated metals at page 2, line 5 and that the resin includes polyester-polyimide having an acid number of 20-120 mg KOH/g and a Tg of 20-80oC at page 7.  WO’209 further teaches that crosslinkers include hydroxyalkylamide at page 14 and amounts of a polymer and a crosslinker encompassing the instant ratio in table 7.
Saito et al teach carbodiimide resin as a crosslinker in [0043-0046].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known functionally equivalent crosslinkers 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





THY/Jan.12, 2022                                                        /TAE H YOON/                                                                                     Primary Examiner, Art Unit 1762